UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2016 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Pearson plc 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Ameriprise Financial, Inc. and its group 4. Full name of shareholder(s) (if different from 3.): Nortrust Nominees Ltd Vidacos Nominees Ltd State Street Nominees Limited HSBC Global Custody Nominee (UK) Limited Chase Nominees Limited Roy Nominees Ltd The Bank of New York (Nominees) Limited BNP Paribas Nominees Pty Limited BNY Mellon Nominees Ltd State Street Bank and Trust Company 5. Date of the transaction and date on which the threshold is crossed or reached: 8 April 2016 6. Date on which issuer notified: 12 April 2016 7. Threshold(s) that is/are crossed or reached: Above the threshold of 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect Ordinary shares GB0006776081 N/A N/A 0.039% 4.972% US7050151056 N/A N/A 0 0 0% 0.008% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 5.019% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Threadneedle Asset Management Limited (4.763%) Columbia Management Investment Advisers, LLC (0.255%) Ameriprise Financial Services, Inc. (0.001%) Columbia Management Investment Advisers, LLC is wholly owned by Ameriprise Financial, Inc. Ameriprise Financial Services, Inc. is wholly owned by AMPF Holding Corporation, which is itself wholly owned by Ameriprise Financial, Inc. Threadneedle Asset Management Limited is wholly owned by TC Financing Limited, which is itself wholly owned by Threadneedle Asset Management Holdings Limited, which is itself wholly owned by TAM UK Holdings Limited, which is itself wholly owned by Threadneedle Holdings Limited, which is itself wholly owned by Threadneedle Asset Management Holdings SARL, which is itself wholly owned by Ameriprise International Holdings GmbH, which is itself wholly owned by Ameriprise Financial, Inc. Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: The Shares referred to in section 9 of this form are held in portfolios and funds managed on a discretionary basis by the entities set out in section 9. Please note that the Shares are held through certain nominee companies. 14. Contact name: Mark Powney, Threadneedle Asset Management Ltd. 15. Contact telephone number: +44 (0) 1 Natalie Dale Deputy Company Secretary Pearson plc 13 April 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:13April2016 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
